                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOSHUA HOWARD,

                         Plaintiff,
      v.                                          Case No. 17-cv-1353-PP

TONY MELI, JEREMY WESTRA,
and CYNTHIA RADTKE,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION
 FOR DISCOVERY ORDERS (DKT. NO. 20), DENYING PLAINTIFF’S MOTION
  TO STAY SUMMARY JUDGMENT DEADLINES (DKT. NO. 38), DIRECTING
   PLAINTIFF TO RESPOND TO DEFENDANTS’ MOTION FOR SUMMARY
 JUDGMENT AND GRANTING PLAINTIFF’S REQUEST TO SEAL PORTIONS
                         OF RECORD (DKT. NO. 39)
______________________________________________________________________________

      The plaintiff is a Wisconsin state prisoner representing himself. On June

18, 2018, the court screened his complaint and allowed him to proceed on

claims that the defendants transferred him from Waupun Correctional

Institution to Green Bay Correctional Institution—a facility that they knew

would subject him to conditions he was not psychologically equipped to

handle—in retaliation for helping a fellow inmate with a case. Dkt. No. 8 at 7.

On December 4, 2018, the court screened the proposed amended complaint

and allowed the plaintiff to proceed on that pleading. Dkt. No. 15. The amended

complaint states the same claims as the original complaint, but leaves out

reference to the medical condition that the plaintiff feared would not be

accommodated at Green Bay. Dkt. No. 16. The plaintiff has filed a motion for

discovery orders, dkt. no. 20, a motion to stay summary judgment deadlines,

                                        1
dkt. no. 38, and a motion to seal summary judgment filings, dkt. no. 39. The

court addresses these motions below.

A.    Motion for Discovery Orders (Dkt. No. 20)

      1.     The Plaintiff’s Motion

      The plaintiff’s motion for discovery orders asks the court for an extension

of the discovery deadline, an extension of the limit on interrogatories and an

order allowing him to conduct discovery of non-defendants. Dkt. No. 20 at 1.

      The plaintiff requests a forty-day extension of the discovery deadline. Id.

at 2. He states that he needs more time because of the delayed disclosure of a

document which presented new information that requires follow-up. Id. The

plaintiff says that the defendants did not provide him certain documents until

the third time he asked for them, which was two weeks before the discovery

deadline. Id. at 2-3. He asserts that he needs more time to follow up on new

information discovered in the documents. Id. at 3.

      Second, the plaintiff asks the court to expand the twenty-five

interrogatory limit to allow him to submit forty interrogatories. Id. He states

that the parties disagree on how to calculate the number of interrogatories the

plaintiff already has submitted, and says that if the court will permit him to

submit forty, he will be well within the allowed number of interrogatories by

either party’s interpretation. Id. According to the plaintiff, “[g]ood cause is

shown by the fact that as a pro se, prisoner plaintiff, the defendants are not

required to submit mandatory disclosures under Fed. R. Civ. P. Rule 26, the




                                          2
plaintiff is unable to conduct depositions and there are multiple defendants in

this action.” Id. at 4.

       Third, the plaintiff requests an order allowing him to take discovery from

three non-party witnesses who had contact with the defendants concerning the

abrupt withdrawal of his “WSPF [Wisconsin Secure Program Facility] transfer”

in 2015. Id. He states that the information he seeks from non-party witnesses

is relevant and may lead to admissible evidence and asks that the court

approve the subpoenas and discovery requests he submitted along with his

motion. Id. at 5.

       2.    The Defendants’ Response

       The defendants assert that the evidence the plaintiff seeks is not relevant

to his claim. Dkt. No. 22 at 1. They say the plaintiff theorizes that he was

transferred in 2017 in retaliation for helping another inmate with a lawsuit

which was filed October 25, 2016. Id. According to the defendants, the plaintiff

seeks discovery from non-parties to determine why the Department of

Corrections chose not to transfer the plaintiff to WSPF in 2015. Id. The

defendants state that there are no documents from 2015—a year before the

filing of the other inmate’s case—which would tend to make it more likely that

the defendants transferred the plaintiff in 2017 in retaliation for the case. Id. at

1-2.




                                         3
      3.    The Court’s Analysis

      The plaintiff’s requests for an extension of the discovery deadline and to

submit forty total interrogatories are reasonable. The court will grant these

requests.

      The court will deny the plaintiff’s third request—to allow him to conduct

discovery on non-party witnesses by approving the enclosed subpoenas—

because the subpoenas contain interrogatories and requests for production of

documents from non-parties. See Dkt. No. 20-1 at 5-16. Federal Rule of Civil

Procedure 45 permits parties to obtain information from non-parties, but only

through testimony at trial or by deposition, or through inspection and copying

of documents the non-party is required to produce at trial or deposition. Rule

45 does not allow a party to serve interrogatories on a non-party. Federal Rule

of Civil Procedure 33 governs the service of interrogatories and that rule

permits a party to serve interrogatories only on other parties.

       Along with this order, the court will provide the plaintiff with three blank

subpoena forms so that he may submit revised subpoenas that comply with

Rule 45.

B.    Motion to Stay Summary Judgment (Dkt. No. 38)

      The plaintiff asks the court to stay the summary judgment briefing

schedule (opening briefs were due March 22, 2019) until the court has ruled on

all pending discovery motions. Dkt. No. 38. at 1. The defendants already have

filed their motion for summary judgment on March 22, 2019. Dkt. No. 25. The

plaintiff states that in addition to the pending discovery motion, he likely will


                                         4
need to file a motion to compel but that he cannot tell the scope of the motion

until the court resolves the pending motion. Dkt. No. 38 at 2.

      The court will not “stay” the deadline for the plaintiff to respond to the

defendants’ motion for summary judgment, but it will extend his deadline to

respond to it until August 15, 2019. The plaintiff may request more time if he

needs it (but he needs to submit any such request before the August 15, 2019

deadline expires).

C.    Motion to Seal Summary Judgment (Dkt. No. 39)

      The plaintiff has identified five documents in the record that are not

central to his claim and that have the potential to prejudice him. Dkt. No. 39 at

2. The defendants request that, if the court believes that any of the documents

warrant confidentiality, it seal only the five specified documents. Dkt. No. 40 at

2. The court believes that the plaintiff’s interest in the confidentiality of

Exhibits 1002, 1005, 1009, 1015 and 1016 warrants having them sealed. It

will grant the plaintiff’s motion.

D.    Conclusion

      The court GRANTS IN PART AND DENIES IN PART the plaintiff’s

motion for discovery orders. Dkt. No. 20. The court GRANTS the plaintiff’s

request for an extension of the discovery deadline and ORDERS that the

discovery deadline is EXTENDED until the end of the day on Friday, July 26,

2019. Dkt. No. 20.

      The court GRANTS the plaintiff’s request to file a total of forty

interrogatories. Dkt. No. 20.


                                          5
        The court DENIES the plaintiff’s request to allow discovery on non-party

witnesses by approving the enclosed subpoenas. Dkt. No. 20.

        The court will send the plaintiff three Subpoenas to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action.

        The court DENIES the plaintiff’s motion to stay summary judgment

deadlines. Dkt. No. 38.

        The court ORDERS that the plaintiff’s response to the defendants’

motion for summary judgment is due by the end of the day on August 15,

2019.

        The court GRANTS the plaintiff’s motion to seal. Dkt. No. 39. The court

orders that the clerk’s office shall restrict to viewing by only the parties and the

court Dkt. Nos. 30-3 (Exh. 1002); 31-3 (Exh. 1005); 29-1 (Exh. 1009); 28-6

(Exh. 1015); and 28-7 (Exh. 1016).

        Dated in Milwaukee, Wisconsin this 11th day of June, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         6
